Citation Nr: 9919156	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-48 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran has been determined to be incompetent.  The 
Director of the Vietnam Era Veterans Association has been 
designated as his custodian.

The veteran served on active duty from May 1969 to June 1971.

This appeal arises from a rating decision of August 1996 from 
the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran lacks the mental capacity to contract or 
manage his own affairs due to schizophrenia.


CONCLUSION OF LAW

The criteria to find that the veteran incompetent for 
Department of Veterans Affairs (VA) purposes are met.  
38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 3.353 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran is currently service connected for schizophrenia 
which is rated at 100 percent disabling.  He was rated 
incompetent by the VA beginning in April 1972 but was later 
determined to be competent from March 1974.  He was again 
rated as incompetent from September 1977.  In 1978, a Rhode 
Island Probate Court appointed a private attorney as guardian 
of the veteran.  A March 1983 rating decision determined that 
the veteran was competent from December 1982.  A February 
1996 Order from Florida Circuit Court ordered that the 
veteran be restored to full capacity.  A rating decision in 
June 1996 proposed rating the veteran incompetent.  He was 
advised of this determination in a July 1996 letter to him.  
An August 1996 rating decision found the veteran incompetent 
to handle the disbursement of his VA funds.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (1998).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (1998).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (1998)  

A May 1996 VA clinical record clinical record indicates that 
the veteran's past psychiatric records were reviewed and the 
veteran was examined.  The physician stated the veteran 
"should be considered incompetent to handle his funds."  It 
is noted that a February 1996 Order from a Florida Circuit 
Court directed that the veteran be restored to full capacity 
based on a medical examination.  However, at his March 1997 
hearing, the veteran was advised that he should provide a 
copy of the medical evaluation.  However, this medical 
evidence was not provided.  The RO was also unable to obtain 
a copy of the examination report used by the Florida Court 
from the examining physician.  Without the medical evidence 
that was considered by the Florida Court, the Order of the 
Florida Court is of little probative value.  While there is a 
presumption in favor of competency and the veteran was 
restored to full capacity by the Florida Court, the May 1996 
VA clinical record provides persuasive medical evidence that 
the veteran is not competent to handle his funds since it was 
based on his current clinical symptoms and a review of the 
psychiatric history.  

The veteran was also involuntarily admitted for emergency 
psychiatric stabilization in January 1996 and February 1997.  
The reports of these hospitalizations do not provide an 
opinion as to the competency of the veteran.  However, it is 
noted that the Florida Mental Act or Baker Act provides for 
involuntary placement of a person who is incapable of 
surviving alone and poses a threat of substantial harm to his 
or her well being, or that there is a substantial likelihood 
that the person will inflict serious bodily harm on 
himself/herself or another person.  Fla. Stat. §§ 394.451, 
394.467 (1998).  These hospital summaries provide competent 
evidence that the veteran's psychiatric symptoms were serious 
enough to cause him to be incapable of caring for himself, or 
that he posed a threat to himself or others.  Therefore, the 
private hospital summaries provide competent evidence that 
the veteran's psychiatric symptoms were serious enough to 
cause him to be unable to manage his own affairs.  
Additionally, the veteran presented testimony at a personal 
hearing at the RO in March 1997.  The veteran was able to 
articulate that he should not be found incompetent due to the 
finding of the Florida Court and that he was able to manage 
his financial affairs.  However, a significant amount of his 
testimony was irrelevant or seemingly irrational, thus 
providing support to show that he was not capable of managing 
his affairs.  

The veteran provided copies of financial statements, receipts 
for checks, payment histories, and other receipts.  While 
these papers do not appear to show any irregularities, they 
do not show that the veteran has the mental capacity to 
contract or to manage his affairs.  As noted above, competent 
medical evidence indicates that the veteran should not be 
considered competent to handle his funds.  

The veteran is rated as 100 percent disabled due to his 
service connected schizophrenia.  As noted above, the May 
1996 VA clinical record provides clear and convincing 
evidence that he is not competent.  Additionally, since the 
veteran was involuntarily hospitalized on at least two 
occasions due to his psychiatric symptoms, this adds clear 
and convincing supporting evidence to the finding in the May 
1996 VA clinical record that he is not competent to manage 
his own affairs.  Moreover, since a significant amount of his 
testimony at the March 1997 personal hearing was irrelevant 
or seemingly irrational, this also supports the medical 
conclusion that the veteran lacks the capacity to manage his 
own affairs.  While his capacity was restored by a Florida 
Court in February 1996, the medical evidence used for that 
determination has not been made available to the VA for 
consideration.  Therefore, the evidence of record clearly 
shows that the veteran does not have the mental capacity to 
contract or to manage his own affairs.  38 C.F.R. § 3.353 
(1998).

Based on the above, the preponderance of the evidence 
supports the finding that the veteran is incompetent for VA 
purposes.  38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 3.353 
(1998).


ORDER

Entitlement to a determination of competency for VA purposes 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

